                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS COLBY MILLS,

               Plaintiff,

        v.                                            Case No. 3:18-cv-02133-JPG-GCS

 CARL EMMET LINAM, et al.,

               Defendants.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The plaintiff has filed a motion to dismiss this case pursuant to a settlement agreement,

presumably under Federal Rule of Civil Procedure 41(a)(2). (ECF No. 33.) The defendants have

consented. (ECF No. 34.) For that reason, the Court GRANTS the motion to dismiss and

DISMISSES this case WITH PREJUDICE, with each party to bear their own costs and

attorneys’ fees. The Court DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JULY 11, 2019

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            U.S. DISTRICT JUDGE
